Mr. Justice Walker: I concur in the above dissenting opinion, and further hold, that as Gregory and the land and loan company had each covenanted to the other to warrant the title they had severally conveyed, to effectuate the partition, equity would have restrained either, under the circumstances, from recovering against the other on the covenant; and if a recovery could have been had by one against the other at law, the damages could only have been nominal. When the Connecticut Mutual Life Insurance Company took the mortgage on Gregory’s lot, these deeds and covenants were of record, and should, I think, be held to operate as notice that the covenants were mutually made for the purposes of a partition, and in equity were not binding in such a case as the present. Having taken with such notice, that company should not be permitted, in equity, to impose the burthen of the failure of title on the lot of the land and loan company, any more than Gregory could have done had he sued. For thesé reasons I think the decree should be reversed.